Case 1:20-cv-25236-KMM Document 1 Entered on FLSD Docket 12/23/2020 Page 1 of 14




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION

  IBALDO ARENCIBIA,
                                                              Case No.
         Plaintiﬀ,
                                                              CLASS ACTION
  vs.
                                                              JURY TRIAL DEMANDED
  TWENTY LABS, LLC,

        Defendant.
  ___________________________________/

                                 CLASS ACTION COMPLAINT

         Plaintiﬀ Ibaldo Arencibia (“Arencibia”), individually and on behalf of all others similarly

  situated, by and through his attorneys, sues Defendant Twenty Labs, LLC (“Twenty Labs”) for

  damages and equitable relief and, in support thereof, alleges the following:

                                         INTRODUCTION

         Ris is a class action lawsuit for violations of the Telephone Consumer Protection Act of

  1991 (“TCPA”), 47 U.S.C. § 227. Twenty Labs, who appears to provide a health-related social

  media platform or services, illegally sent countless unsolicited, automated messages to Arencibia

  and other similarly situated putative class members, in violation of the TCPA.

                                              PARTIES

         1.      Arencibia is an individual residing in Miami-Dade County, Florida.

         2.      Twenty Labs is a foreign limited liability company, organized and existing under

  the laws of the State of Delaware, with its principal place of business in New York, NY. Twenty

  Labs is registered and does business in Florida. Upon information and belief, Twenty Labs does

  business throughout the U.S. and worldwide, primarily through its app “Healthy Together,” which

  is currently the #8 health and ﬁtness app in the Apple App Store.



                                                                                                  1
Case 1:20-cv-25236-KMM Document 1 Entered on FLSD Docket 12/23/2020 Page 2 of 14




                                   JURISDICTION AND VENUE

         3.      Ris is a class action lawsuit for damages within the jurisdiction of this Court.

         4.      Ris Court has Federal Question Jurisdiction over this action pursuant to 28 U.S.C.

  § 1331, because this is a civil action arising under the TCPA, 47 U.S.C. § 227.

         5.      Ris Court also has jurisdiction because at least one class member is from a state

  diﬀerent from Defendant and Plaintiﬀ is seeking up to $1,500 per violation of the TCPA, which

  when aggregated among the thousands of proposed class members, exceeds the $5,000,000 thresh-

  old for jurisdiction under the Class Action Fairness Act.

         6.      Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(2) in that a substan-

  tial part of the events or omissions giving rise to the claims occurred in this district. Moreover,

  Defendant’s wrongful acts have impacted the general public of this district, and the ends of justice

  require that parties residing in other districts be brought before this Court.

                 FACTUAL ALLEGATIONS APPLICABLE TO ALL COUNTS

  Overview of the TCPA

         7.      In 1991, faced with nationwide complaints over the volume of robocalls being re-

  ceived by American consumers, the U.S. Congress enacted the TCPA to address the companies’

  abusive solicitation through automated calling.

         8.      Re TCPA prohibits, among other things, making any call to a cellphone using an

  automatic telephone dialing system (“ATDS”), unless it is made for emergency purposes or with

  the express consent of the party called.

         9.      Re TCPA deﬁnes an ATDS as any “equipment which has the capacity (A) to store

  or produce telephone numbers to be called, using a random or sequential number generator; and

  (B) to dial such numbers.” 47 U.S.C. § 227(a)(1).




                                                                                                     2
Case 1:20-cv-25236-KMM Document 1 Entered on FLSD Docket 12/23/2020 Page 3 of 14




          10.     Any equipment that has the capacity to “store or produce telephone numbers to be

  called, using a random or sequential number generator,” satisﬁes the deﬁnition of an ATDS, even

  if that capacity is not used.

          11.     According to the Federal Communications Commission (“FCC”), charged with im-

  plementing the TCPA, these calls are prohibited because they can be costly and inconvenient.

          12.     Re FCC has recognized that “robotexts” generated through an ATDS are also pro-

  hibited under the TCPA.

          13.     Under the TCPA, the burden is on defendants like Twenty Labs to demonstrate that

  Arencibia and the putative class provided express consent within the meaning of the statute.

  Arencibia and Twenty Labs’ Texts

          14.     At all relevant times, Arencibia was the owner of the cellular phone number xxx-

  xxx-3082 (the “3082 number”).

          15.     During November and December 2020, Twenty Labs sent at least ﬁve unsolicited

  text messages to the 3082 number regarding COVID-19 results.

          16.     Prior to Twenty Labs sending Arencibia unsolicited text messages, Arencibia had

  never reached out to Twenty Labs for information, given out his phone number to Twenty Labs,

  asked Twenty Labs about COVID-19 results through its services or connected app, done business

  with Twenty Labs, or otherwise had known about Twenty Labs.

          17.     On November 23, 2020, Twenty Labs sent an unsolicited text message to the 3082

  number regarding COVID-19 results and its connected app. See Image 1.




                                                                                                 3
Case 1:20-cv-25236-KMM Document 1 Entered on FLSD Docket 12/23/2020 Page 4 of 14




         18.    On November 24, 2020, Twenty Labs sent an unsolicited text message to the 3082

  number regarding COVID-19 results and its connected app. See Image 2.




         19.    On December 1, 2020, Twenty Labs sent an unsolicited text message to the 3082

  number regarding COVID-19 results and its connected app. See Image 3.




         20.    On December 2, 2020, Twenty Labs sent an unsolicited text message to the 3082

  number regarding COVID-19 results and its connected app. See Image 4.




         21.    On December 14, 2020, Twenty Labs sent an unsolicited text message to the 3082

  number regarding COVID-19 results and its connected app. See Image 5.




                                                                                            4
Case 1:20-cv-25236-KMM Document 1 Entered on FLSD Docket 12/23/2020 Page 5 of 14




          22.     During this three-week period, Twenty Labs contacted and solicited business from

  Arencibia at least ﬁve times and shows no sign of ceasing. Twenty Labs’ insistent and unwelcome

  texts to Arencibia, without his express consent, invaded Arencibia’s privacy, and signiﬁcantly in-

  terfered with his regular way of life and business interests.

          23.     Rese texts were particularly invasive for Arencibia, who works as a lighting tech-

  nician. Arencibia works on several diﬀerent jobs for hire, and it takes a great deal of planning and

  communication to secure a job through his phone with prospective employers. Twenty Labs’ un-

  solicited text messages distract Arencibia, not only during the planning process for his jobs, but

  also while he is operating his lighting program, which involves the use of his computer, which also

  receives these unsolicited messages from Twenty Labs.

          24.     All of Twenty Labs’ text messages were sent to Arencibia within the timeframe

  relevant to this class action.

          25.     Twenty Labs’ text messages constitute telemarketing because they encourage the

  future investment or use of property, goods, or services.

          26.     Twenty Labs’ and its agents sent the robotexts from the short code number 785-49.

  Ris number is controlled or owned by Twenty Labs or its agents.

          27.     On information and belief, Twenty Labs contacts consumers in association with a

  text marketing company, which acts as an agent of Twenty Labs. In association and coordination

  with the text marketing company, Twenty Labs uses an automated random number generating

  system in order to text consumers from hundreds, if not thousands, of phone numbers.

          28.     Re impersonal and generic nature of Twenty Labs’ text messages reﬂect that they

  were sent via an ATDS; the texts received by Arencibia are all identical to each other.

          29.     Furthermore, upon looking at the texts, they are clearly not written in natural




                                                                                                    5
Case 1:20-cv-25236-KMM Document 1 Entered on FLSD Docket 12/23/2020 Page 6 of 14




  language or in the way that normal people usually write; rather, the texts reﬂect they are machine-

  created and disseminated.

         30.     On information and belief, the platform used by Twenty Labs has the capacity to

  generate or store random or sequential numbers to dial or text sequentially or randomly at the time

  the text is sent, and to send them en masse, on an automated basis, without human intervention.

         31.     Re number from which Arencibia received text messages regarding COVID-19

  results and Twenty Lab’s connected app is not the contact number for Twenty Labs on its website,

  further supporting the assertion that the texts received by Arencibia and those similarly situated

  were done through the use of an ATDS.

         32.     Similar or identical text message advertisements were sent to thousands of putative

  class members’ cell phones.

         33.     Since the putative class members’ cell phones alert them whenever they receive a

  text message, each unsolicited text message forcibly transmitted by Twenty Labs to their phones

  invaded their privacy and, upon receipt, intruded upon their seclusion and peace of mind.

         34.     None of the recipients of the messages gave their prior express consent permitting

  Twenty Labs to send such unsolicited text messages to their cell phones. In the case of Arencibia,

  despite him never contacting Twenty Labs or interacting with any of the text messages, Twenty

  Labs continued to periodically send him messages, nevertheless.

         35.     Rese unsolicited text messages were sent to thousands of putative class members,

  which caused each such member damages, including the costs associated with loss of use of their

  cell phones, interruption of other usage of their cell phones, nuisance, annoyance, invasion of pri-

  vacy, lack of sleep, mental anguish, other suﬀering, and additional costs incurred when the number

  of texts in a given month exceeded his or her cell phone data plan.




                                                                                                    6
Case 1:20-cv-25236-KMM Document 1 Entered on FLSD Docket 12/23/2020 Page 7 of 14




  Unfair Trading Practices

         36.     Twenty Labs’ text messages also constitute an unfair or deceptive practice. Taking

  advantage of the COVID-19 pandemic, Twenty Labs deceptively texts consumers to make them

  believe they are the providers of recently taken COVID-19 tests. In this context, where millions of

  consumers have actually taken a COVID-19 test, consumers are deceived by thinking that Twenty

  Labs is the actual provider of the test they recently took.

         37.     Rinking they are about to see their results, consumers click on the link provided in

  the unsolicited text, only to be prompted to download an app. See Image 6.




         38.     Consumers get the net impression that they need to download Twenty Labs’ app in

  order to obtain their “test results.” Once consumers download the app, the app remains in their cell

  phones with access to vast amounts of personal data from consumers that never heard or dealt with

  Twenty Labs before. Ris unlawful scheme is partly what has placed Twenty Labs at the top of the

  App Store download list.

                                 CLASS ACTION ALLEGATIONS

         39.     Plaintiﬀ realleges and incorporates by reference the allegations in paragraphs 1



                                                                                                    7
Case 1:20-cv-25236-KMM Document 1 Entered on FLSD Docket 12/23/2020 Page 8 of 14




  through 38.

         40.     Plaintiﬀ brings this class action on behalf of himself and others similarly situated

  pursuant to Fed. R. Civ. P. 23(b)(2) and (3).

         41.     Plaintiﬀ seeks certiﬁcation of the following Class:

         Nationwide Class

         All persons in the United States who, during the applicable statute of limitations,
         received non-emergency unsolicited texts in their cellular phones through the use
         of an ATDS from Twenty Labs regarding its goods or services.

         Florida Subclass

         All persons in Florida who, during the applicable statute of limitations, received
         non-emergency unsolicited texts in their cellular phones through the use of an
         ATDS from Twenty Labs regarding its goods or services and who downloaded the
         Healthy Together app.

  Ris Class deﬁnition is subject to amendment as needed.

         42.     Excluded from the Class are Twenty Labs, its respective aﬃliates, subsidiaries,

  agents, board members, directors, oﬃcers, employees, any members of the judiciary to whom this

  case is assigned, their court staﬀ, and Plaintiﬀ’s counsel.

                                              Numerosity

         43.     Ris action satisﬁes the numerosity requirement of Fed. R. Civ. P. 23(a)(1). Re

  Class is suﬃciently numerous that separate joinder of each member is impracticable as the Class

  will include thousands of members. Rough Plaintiﬀ does not know yet the exact number of puta-

  tive class members, Twenty Labs’ app “Healthy Together” is currently ranked the #8 health and

  ﬁtness app in the Apple App Store, and thus the Class will likely be in the thousands.

                                  Commonality and Predominance

         44.     Ris action satisﬁes the commonality requirement of Fed. R. Civ. P. 23(a)(2), and

  the predominance requirement of Fed. R. Civ. P. 23(b)(3), as the claims raise questions of law and



                                                                                                   8
Case 1:20-cv-25236-KMM Document 1 Entered on FLSD Docket 12/23/2020 Page 9 of 14




  fact common to each member of the Class and such questions predominate over questions aﬀecting

  only individual members. Rese include, without limitation, the following:

               (a) whether Twenty Labs used an ATDS;

               (b) whether Twenty Labs used its ATDS to text class members;

               (c) whether Twenty Labs’ texts were sent due to an emergency;

               (d) whether Twenty Labs obtained express consent from class members before mes-
                   saging them;

               (e) whether Twenty Labs’ conduct violates the TCPA;

               (f) whether Twenty Labs’ conduct was negligent;

               (g) whether Twenty Labs’ conduct was knowing and/or willful;

               (h) whether Twenty Labs is liable for damages and the amount of the damages;

               (i) whether Plaintiﬀ and the other class members are entitled to declaratory relief; and

               (j) whether Twenty Labs should be enjoined from engaging in similar conduct in the
                   future.

                                               Typicality

         45.      Ris action satisﬁes the typicality requirement of Fed. R. Civ. P. 23(a)(3), as the

  claims made by Plaintiﬀ are similar to those of the other class members. For example, most puta-

  tive class members received the same type of non-emergency text messages and these texts were

  sent to them using an ATDS.

                                               Adequacy

         46.      Ris action satisﬁes the adequacy requirement of Fed. R. Civ. P. 23(a)(4) because

  Arencibia will fairly and adequately protect and represent the interests of each class member, since

  he has suﬀered the same wrongs as the other class members.

         47.      Further, Arencibia is well aware of his responsibilities as class representative and




                                                                                                     9
Case 1:20-cv-25236-KMM Document 1 Entered on FLSD Docket 12/23/2020 Page 10 of 14




   has retained Ayala Law, P.A., which is experienced in complex litigation and has the necessary

   resources to meet the costs and requirements of a case of this nature.

                                               Superiority

          48.     Ris action satisﬁes the superiority requirement of Fed. R. Civ. P. 23(b)(3) because

   a class action is superior to other available methods for the fair and eﬃcient adjudication of this

   controversy for a variety of reasons, including, without limitation, that it would be an ineﬃcient

   use of judicial resources to require each putative class member aﬀected by Twenty Labs’ actions

   to bring their own claim. Moreover, the case deals with common issues of law that may be adju-

   dicated uniformly in one single action without the unnecessary duplication of evidence, eﬀort, and

   expense that numerous individual actions would require.

                              Class action under Fed. R. Civ. P. 23(b)(2)

          49.     Re prerequisites for maintaining a class action under Fed. R. Civ. P. 23(b)(2) also

   exist because by sending unsolicited texts messages, Twenty Labs has acted on grounds that apply

   to the entire class, making injunctive and equitable relief appropriate.

          50.     Speciﬁcally, Plaintiﬀ seeks an order declaring that Twenty Labs’ marketing tactics

   are in violation of the TCPA. Plaintiﬀ also requests an injunction against Twenty Labs, preventing

   it from further taking advantage of unsuspecting class members, using the COVID-19 pandemic

   as an opportunistic excuse to text them without their consent.

                                  NATIONWIDE CLASS CLAIMS

                              COUNT I – VIOLATION OF THE TCPA
                                         47 U.S.C. § 227

          51.     Plaintiﬀ incorporates and realleges paragraphs 1 through 50 fully in this count.

          52.     Plaintiﬀ and each member of the Class received more than one text message sent

   by or on behalf of Twenty Labs during the class period. Additionally, all such messages were sent



                                                                                                     10
Case 1:20-cv-25236-KMM Document 1 Entered on FLSD Docket 12/23/2020 Page 11 of 14




   via the same dialing technology, which qualiﬁes as an ATDS within the meaning of the TCPA.

   Ris is evidenced by the generic, boilerplate nature of the content of the text messages, the use of

   a phone number that is not the regular number of Twenty Labs, the repetitive and periodic nature

   of the texts, and the persistence of the texts, despite never engaging with a single text message.

          53.     Neither Arencibia nor any other class member provided Twenty Labs with his or

   her prior express consent, within the meaning of the TCPA, to receive the autodialed messages.

          54.     Twenty Labs’ use of an ATDS to send text messages to telephone numbers, includ-

   ing Arencibia’s 3082 number and the numbers of all the members of the Class, without their prior

   express consent as required under the TCPA, constitute violations of the TCPA by Twenty Labs.

   47 U.S.C. § 227(b)(1)(A)(iii).

          55.     Twenty Labs’ use of an ATDS to send text messages to the cell phone numbers of

   class members, when they neither requested, consented, or otherwise engaged with Twenty Labs

   constitutes a willful and knowing violation of the TCPA, as described un 47 U.S.C. § 227(b)(3)(C).

          56.     Arencibia and all other class members are entitled to, and seek, an award of $500

   in statutory damages for each violation of the TCPA committed by or on behalf of Twenty Labs.

   For any such violation committed willfully or knowingly, Arencibia and all other members of the

   class are entitled to and seek $1,500.

          WHEREFORE, Plaintiﬀ Ibaldo Arencibia, respectfully requests a judgment in his favor

   and the Class as follows

          (a) injunctive relief suﬃcient to ensure Twenty Labs refrains from violating the TCPA in
              the future;

          (b) statutory damages of $500 for Plaintiﬀ and each putative class member for each one of
              Twenty Labs’ violations of 47 U.S.C. § 227(b) (or $1,500 for each such violation to
              the extent it was committed willfully or knowingly);

          (c) an order certifying this action as a class pursuant to Fed. R. Civ. P. 23, establishing an



                                                                                                        11
Case 1:20-cv-25236-KMM Document 1 Entered on FLSD Docket 12/23/2020 Page 12 of 14




                appropriate class and any subclass(es) this Court deems appropriate, ﬁnding that Plain-
                tiﬀ is a proper representative of the Class, and appointing the attorneys representing
                Plaintiﬀ as counsel for the Class; and

          (d) an award of attorneys’ fees and costs to Plaintiﬀ’s counsel, payable from any class-
              wide damages recovered by the Class.

                                   FLORIDA SUBCLASS CLAIMS

                                COUNT II – VIOLATION OF FDUTPA
                                        Fla. Stat. § 501.204

          57.      Arencibia incorporates and realleges paragraphs 1 through 50 fully in this count.

          58.      Florida’s Deceptive and Unfair Trade Practices Act (“FDUTPA”) declares “unfair

   methods of competition, unconscionable acts or practices, and unfair deceptive acts in the conduct

   of trade or commerce as unlawful.” Fla. Stat. § 501.204.

          59.      It is unlawful for any person to make any call (other than a call made for emergency

   purposes or made with the prior express consent of the called party) using any ATDS to any tele-

   phone number assigned to a cellular telephone service. 47 U.S.C. § 227(b)(1)(A)(iii).

          60.      Arencibia was contacted by Twenty Labs through unsolicited text messages on at

   least ﬁve (5) occasions.

          61.      Rese messages were sent by Twenty Labs through the use of an ATDS and were

   not done for emergency purposes.

          62.      Arencibia never gave Twenty Labs any form of consent, much less express consent,

   to receive these messages.

          63.      Arencibia and the members of the Florida Subclass are consumers within the mean-

   ing of FDUTPA.

          64.      When Twenty Labs sent unsolicited text messages in violation of the TCPA in an

   eﬀort to gain business and exposure for its app, Twenty Labs engaged in unfair and deceptive




                                                                                                    12
Case 1:20-cv-25236-KMM Document 1 Entered on FLSD Docket 12/23/2020 Page 13 of 14




   practices.

           65.     Twenty Labs’ actions, causing distraction, annoyance, and stress to Arencibia and

   the other members of the Florida Subclass were premeditated, calculated, willful, deceptive, un-

   fair, unconscionable, and driven by pecuniary gain, in violation of FDUTPA.

           66.     Twenty Labs’ text messages constitute unfair or deceptive practices because they

   take advantage of the COVID-19 pandemic to make consumers believe Twenty Labs is the pro-

   vider of recently taken COVID-19 tests. In this context, where millions of consumers have actually

   taken a COVID-19 test, consumers are deceived by thinking that Twenty Labs has the results of

   the tests they recently took. Using this tactic for unsuspecting consumers to download Twenty

   Labs’ app constitutes an unfair and deceptive practice.

           67.     As a direct and proximate cause of Twenty Labs’ actions, Arencibia and the mem-

   bers of the Florida Subclass have been damaged.

           68.     “In any civil litigation resulting from an act or practice involving a violation of

   [FDUTPA], the prevailing party . . . may receive his or her reasonable attorney’s fees and costs

   from the non-prevailing party.” Fla. Stat. § 501.2105.

           WHEREFORE, Plaintiﬀ Ibaldo Arencibia, respectfully requests a judgment in favor of

   himself and the Florida Subclass for: (a) damages, in an amount to be determined at trial; (b) costs,

   interest, and reasonable attorneys’ fees; and (c) all other relief that the Court deems just and proper.

                                     DEMAND FOR JURY TRIAL

           Plaintiﬀ demands trial by jury on all claims so triable pursuant to Fed. R. Civ. P. 38(b).

   Dated: December 23, 2020
                                                           Respectfully submitted,

                                                           Eduardo A. Maura, Esq.
                                                           Luis F. Quesada Machado, Esq.
                                                           Attorneys for Plaintiﬀ



                                                                                                        13
Case 1:20-cv-25236-KMM Document 1 Entered on FLSD Docket 12/23/2020 Page 14 of 14




                                           Ayala Law, P.A.
                                           2490 Coral Way, 401,
                                           Miami FL 33145.
                                           Telephone: 305-570-2208
                                           Email: eduardo@ayalalawpa.com

                                           By: /s/ Eduardo A. Maura
                                                   Eduardo A. Maura
                                                   Florida Bar No. 91303




                                                                            14
